Name: 87/95/EEC: Council Decision of 22 December 1986 on standardization in the field of information technology and telecommunications
 Type: Decision
 Subject Matter: technology and technical regulations;  communications;  European Union law
 Date Published: 1987-02-07

 Avis juridique important|31987D009587/95/EEC: Council Decision of 22 December 1986 on standardization in the field of information technology and telecommunications Official Journal L 036 , 07/02/1987 P. 0031 - 0037 Finnish special edition: Chapter 13 Volume 16 P. 0105 Swedish special edition: Chapter 13 Volume 16 P. 0105 *****COUNCIL DECISION of 22 December 1986 on standardization in the field of information technology and telecommunications (87/95/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the standards applicable in the field of information technology and the activities necessary for their preparation must, in particular, take account of: - the complexity of the technical specifications and the precision required to ensure the exchange of information and data and the compatible operating of systems; - the need to ensure rapid publication of standards so that undue delays do not result in the early obsolescence of texts that have been overtaken by the speed of technological change; - the need to encourage the application of international standards for exchange of information and data on a basis which will establish their credibility from the standpoint of practical implementation; - the economic importance of the role played by standardization in contributing to the creation of a Community market in this field; Whereas Directive 83/189/EEC (3) enables the Commission, the Member States and the standards institutions to be informed of the intentions of standards institutions to draw up or to amend a standard, and whereas, under the terms of that Directive, the Commission may establish terms of reference for work on standardization of common interest to be undertaken jointly and at an early stage; Whereas that Directive does not contain all the provisions necessary for the implementation of a Community policy on standardization in the field of information technology and telecommunications; Whereas the increasing amount of technical overlap between the different fields of standardization, particularly in the case of information technology and telecommunications, is such as to justify close cooperation between standards institutions, which should collaborate in order to deal with these matters of common interest; Whereas agreements have been recently concluded by the Commission within the framework of the Memorandum of Understanding signed with the European Conference of Postal and Telecommunications Administrations (CEPT) and in the context of the general guidelines approved with the joint standardization organization European Committee for Standardization/European Committee for Electrotechnical Standardization (CEN/CENELEC); Whereas Directive 86/361/EEC (4) sets out programmes for work on common technical specifications (corresponding to Normes EuropÃ ©ennes de TÃ ©lÃ ©communication (NETs)) for this field by the European Conference of Postal and Telecommunications Administrations in consultation, where appropriate, with the European Committee for Standardization and the European Committee for Electrotechnical Standardization; Whereas the field of public procurement orders is suitably placed to encourage wider acceptance of open systems interconnection information and data exchange standards through reference to them in purchasing; Whereas it is necessary to entrust a committee with the task of assisting the Commission in its pursuance and management of the objectives and activities laid down by the Decision, HAS DECIDED AS FOLLOWS: Article 1 For the purposes of this Decision: 1. 'technical specifications' means a specification contained in a document which lays down the characteristics required of a product, such as levels of quality, performance, safety or dimensions, including the requirements applicable to the product as regards terminology, symbols, testing and test methods, packaging, marking or labelling; 2. 'common technical specification' means a technical specification drawn up with a view to uniform application in all the Member States of the Community; 3. 'standard' means a technical specification approved by a recognized standards body for repeated or continuous application, compliance with which is not compulsory; 4. 'international standard' means a standard adopted by a recognized international standards body; 5. 'Draft International Standard (DIS)' means a draft standard adopted by a recognized international standards body; 6. 'international technical specification in telecommunications' means the technical specification of all or some characteristics of a product, recommended by such organizations as the ComitÃ © international tÃ ©lÃ ©graphique et tÃ ©lÃ ©phonique (CCITT) or the CEPT; 7. 'European standard' means a standard which has been approved pursuant to the statutes of the standards bodies with which the Community has concluded agreements; 8. 'European pre-standard' means a standard adopted under the reference (EPS) in accordance with the statutory rules of the standards bodies with which the Community has concluded agreements; 9. 'functional standard' means a standard worked out to yield a complex function required to ensure systems interoperability and generally obtained by the linking together of several existing reference standards and adopted in accordance with the statutory rules of standards bodies; 10. 'functional specification': the specification which defines, in the field of telecommunications, the application of one or more open system interconnection standards in support of a specific requirement for communication between information technology systems (standards recommended by such organizations as the 'ComitÃ © international tÃ ©lÃ ©graphique et tÃ ©lÃ ©phonique' (CCITT) or the CEPT); 11. 'technical regulation' means the technical specifications, including the relevant administrative provisions, the observance of which is compulsory, de jure or de facto, in the case of marketing or use in a Member State or a major part thereof, except those laid down by local authorities; 12. 'certification of conformity' means the activity whereby the conformity of a product or service to given standards or other technical specifications is certified by means of a certificate or mark of conformity; 13. 'information technology' means the systems, equipment, components and software required to ensure the retrieval, processing and storage of information in all centres of human activity (home, office, factory, etc.), the application of which generally requires the use of electronics or similar technology; 14. 'public procurement orders' means those: - defined in Article 1 of Directive 77/62/EEC (1); - concluded for the supply of equipment relating to information technology and telecommunications, irrespective of the sector of activity of the contracting authority; 15. 'telecommunications authorities' means recognized authorities or private enterprises in the Community which provide public telecommunications services. Article 2 In order to promote standardization in Europe and the preparation and application of standards in the field of information technology and and functional specifications in the field of telecommunications, the following measures, subject to Article 3 (2) and Article 4, shall be implemented at Community level: (a) regular, at least annual, determination on the basis of international standards, draft international standards or equivalent documents, of the priority standardization requirements with a view to the preparation of work programmes and the commissioning of such European standards and functional specifications as may be deemed necessary to ensure the exchange of information and data and systems interoperability; (b) on the basis of international standardization activities: - the European standards institutions and specialized technical bodies in the information technology and telecommunications sector shall be invited to establish European standards, European prestandards or telecommunications functional specifications having recourse, if necessary, to the drafting of functional standards, to ensure the precision required by users for exchange of information and data and systems interoperability. Such bodies shall base their work on international standards, draft international standards or international technical specifications in telecommunications. Where an international standard, draft international standard or international technical specification in telecommunications offers clear provisions allowing its uniform application, these provisions will be adopted unaltered in the European standard, European prestandard, or telecommunication functional specification. Only where such clear provisions do not exist in the international standard, draft international standard or international technical specification in telecommunications, the European standard, European prestandard, or telecommunication functional specification will be written to clarify or, where necessary, supplement the international standard, draft international standard or international technical specification in telecommunications while avoiding divergence from it; - the same bodies shall be invited to prepare technical specifications which may form the basis of European standards or European prestandards in the absence of, or as a contribution to the production of, agreed international standards for the exchange of information and data and systems interoperability; (c) measures to facilitate the application of the standards and functional specifications, in particular by means of coordinating Member States' activities in: - the verification of the conformity of products and services to the standards and functional specifications on the basis of test requirements specified; - the certification of conformity to standards and functional specifications in accordance with properly harmonized procedures. (d) promotion of the application of standards and functional specifications relating to information technology and telecommunications in public sector orders and technical regulations. Article 3 1. The specific objectives of the measures proposed are described in the Annex to this Decision. 2. This Decision shall cover: - standards in the field of Information Technology as set out in Article 5 - functional specifications for the services specifically offered over public telecommunications networks for exchange of information and data between information technology systems. 3. This Decision shall not cover: - common technical specifications for terminal equipment connected to the public telecommunications networks, which are covered by Directive 86/361/EEC - specifications for the equipment forming any part of the telecommunications networks themselves. Article 4 In determining requirements as regards standardization and in drawing up a work programme for standardization and the preparation of functional specifications, the Commission shall refer in particular to the information communicated to it pursuant to Directive 83/189/EEC. The Commission, after consulting the Committee provided for in Article 7, shall entrust the technical work to the competent European standards organizations or specialised technical bodies (CEN, CENELEC and CEPT) requesting them, if necessary, to draw up corresponding European standards or functional specifications. The mandates to be given to these organizations shall be referred for agreement to the Committee provided for under Article 5 of Directive 83/189/EEC in accordance with the procedures of the said Directive. No mandate shall be issued which overlaps with any part of work programmes commenced or drawn up under Directive 86/361/EEC. Article 5 1. Taking account of the differences between existing national procedures, Member States shall take the necessary steps to ensure that reference is made to: - European standards and European prestandards as described in Article 2 (b); - international standards when accepted in the country of the contracting authority; in public procurement orders relating to information technology so that these standards are used as the basis for the exchange of information and data for systems interoperability. 2. In order to provide end-to-end compatibility, Member States shall take the necessary steps to ensure that their telecommunications administrations use functional specifications for the means of access to their public telecommunication networks for those services specifically intended for exchange of information and data between information technology systems which themselves use the standards mentioned in paragraph 1. 3. Application of this Article shall take account of special circumstances as outlined below which may justify the use of standards and specifications other than those provided for in this Decision: - the need for operational continuity in existing systems, but only as part of clearly defined and recorded strategies for subsequent transition to international or European standards or functional specifications; - the genuinely innovative nature of certain projects; - where the standard or functional specification in question is technically inadequate for its purpose on the grounds that it does not provide the appropriate means of achieving information and data exchange or systems interoperability, or that the means (including testing) do not exist to establish satisfactorily conformity of a product to that standard or functional specification or where, in the case of European Pre-Standards, these lack the necessary stability for application. It shall be open to other Member States to demonstrate to the Committee referred to in Article 7 that equipment conforming to the standard had been used satisfactorily, and that use of this waiver was not justified; - where, after careful consultation of the market, it is found that important reasons related to cost-effectiveness make use of the standard or functional specification in question inappropriate. It would be open to other Member States to demonstrate to the Committee referred to in Article 7 that equipment conforming to that standard had been used satisfactorily on a normal commercial basis, and that use of this waiver was not justified. 4. In addition, Member States may require reference, on the same basis as in paragraph 1, to draft international standards. 5. Contracting authorities relying upon paragraph 3 shall record their reasons for doing so, if possible, in the initial tender documents issued in respect of the procurement, and in all cases shall record these reasons in their internal documentation and shall supply such information on request to tendering companies and to the Committee referred to in Article 7 whilst respecting commercial confidentiality. It shall also be possible for complaints about use of derogations referred to in paragraph 3 to be made direct to the Commission. 6. The Commission shall ensure that the provisions of this Article are applied in the case of all Community projects and programmes, including public procurement orders financed from the Community budget. 7. Contracting authorities, if they consider it necessary, may apply other specifications to contracts of a value lower than 100 000 ECU, provided that these purchases will not prevent the use of the standards mentioned in paragraphs 1 and 2 in any contract of a greater value than the sum mentioned in this paragraph. The need for the derogation or the level of the threshold established in this paragraph will be reviewed within three years of the briging into application of this Decision. Article 6 When drafting or amending technical regulations in areas covered by this Decision, Member States shall refer to the standards referred to in Article 5 whenever these meet in an appropriate fashion the required technical specifications of the regulation. Article 7 1. An advisory committee, called the 'Senior Officials Group on standardization in the field of Information Technology' shall assist the Commission in its pursuance of the objectives and its management of the activities laid down by the Decision. It shall consist of representatives appointed by the Member States, who may call on the assistance of experts or advisers: its chairman shall be a representative of the Commission. For telecommunication issues the competent committee is the 'Senior Officials Group for Telecommunications' provided for in Article 5 of Directive 86/361/EEC. 2. The Commission shall consult the Committee when determining Community priorities, implementing measures referred to in the Annex, when dealing with matters concerning the verification of conformity to standards, monitoring the implementation of Article 5 and other matters relating to standardization in the field of information technology and telecommunications, or other fields which which these overlap. It shall also consult the Committee on the report referred to in Article 8. 3. The Commission shall coordinate the activities of these Committees with the Committee provided for in Article 5 of Directive 83/189/EEC in particular where there is a potential overlap in issuing requests to European standards institutions under this Decision and that Directive. 4. Any questions regarding the implementation of this Decision may be submitted to the Committee at the request of the Chairman or a Member State. 5. The Committee shall meet at least twice a year. 6. The Committee shall adopt its own rules of procedure. 7. The Secretariat of the Committee shall be provided by the Commission. Article 8 Every two years the Commission shall submit a progress report to the European Parliament and the Council on standardization activities in the information technology sector. This report shall refer to the implementing arrangements adopted within the Community, the results obtained, the application of those results in public procurement contracts and national technical regulations, and, in particular, their practical significance for certification. Article 9 This Decision shall not prejudice the application of Directive 83/189/EEC and Directive 86/361/EEC. Article 10 This Decision shall be brought into application one year from the date of its publication in the Official Journal of the European Communities. Article 11 This Decision is addressed to the Member States. Done at Brussels, 22 December 1986. For the Council The President G. SHAW (1) OJ No C 36, 17. 2. 1986, p. 55. (2) OJ No C 303, 25. 11. 1985, p. 2. (3) OJ No L 109, 26. 4. 1983, p. 8. (4) OJ No L 217, 5. 8. 1986, p. 21. (1) OJ No L 13, 15. 1. 1977, p. 1. ANNEX MEASURES FOR STANDARDIZATION IN THE FIELD OF INFORMATION TECHNOLOGY AND TELECOMMUNICATIONS 1.2 // 1. // Aims // // (a) to contribute to the integration of the internal Community market in the information technology and telecommunications sector; // // (b) to improve the international competitiveness of Community manufacturers by allowing for greater market uptake in the Community of equipment manufactured to recognized European and international standards; // // (c) to facilitate the exchange of information throughout the Community, by reducing the obstacles created by incompatibilities arising from the absence of standards or their lack of precision; // // (d) to ensure that user requirements are taken into account by giving users greater freedom to assemble their systems in a manner guaranteeing operating compatibility and, consequently, improved preformance at a lower cost; // // (e) to promote the application of standards and functional specifications in public sector orders. // 2. // Description of measures and activities to be undertaken // 2.1. // Preparation of work programmes and definition of priorities // // The drawing-up of work programmes and assignment of priorities taking account of Community requirements and the economic impact of these activities from the standpoint of users, producers and telecommunications administrations. The tasks to be performed at this level may include, in particular: // 2.1.1. // gathering detailed information on the basis of national and international programmes, presentation of that information in a form which facilitates comparative analysis and preparation of the summaries required for the work of the Committee; // 2.1.2. // The dissemination of that information, the examination of requirements and the consultation of interested parties; // 2.1.3. // synchronization of the work programmes with international standardization activities; // 2.1.4. // the management of work programmes; // 2.1.5. // the preparation of reports describing the execution of the activities and the practical results of their implementation. // 2.2. // The execution of standardization activities in the field of information technology // // Execution of the work programmes necessitates the implementation of a series of activities, responsibility for which is generally entrusted to CEN/CENELEC and to the CEPT and which correspond to the different stages of activity that must be completed in order to ensure the credibility of standards. // // These activities include: // 2.2.1. // the refinement of international standards in an effort to remove the ambiguities and options that distort the function of standards designed to guarantee the exchange of information and the compatible operation of systems; // 2.2.2. // the drafting of prestandards in cases justified by the excessive delays of international standardization procedures, or of standards required in the Community context in the absence of international standards; // 2.2.3. // the definition of the conditions to be fulfilled in order to establish complete conformity to a standard; // 2.2.4. // the preparation of test standards or test specifications included in the standards and the organization of procedures and structures to enable test laboratories to check conformity to those standards on a properly harmonized basis. // 2.3. // Activities affecting the telecommunications sector // // The standardization measures which concern the telecommunications sector include two types of activity: // // - the drafting of functional specifications, based on international or European standards/specifications where they exist, for the means of access to public telecommunication networks for those services specifically intended for exchange of information and data between information technology systems. This technical work comes under the harmonization activities carred out in the telecommunications section and is entrusted to CEPT following the procedures described in Directive 86/361/EEC, // // - the work to be carried out in the field common to information technology and to telecommunications requires increased cooperation between the competent technical bodies (i.e. CEN/CENELEC/CEPT). It should raise the degree of convergence so that the standards and functional specifications can be applied in as many ways as possible and in a harmonized manner following the procedure described in Directive 83/189/EEC. // 2.4. // Complementary measures // // This part of the programme covers the following measures: // 2.4.1. // specific metrological activities relating to: // // - promotion of the development of test and validation instruments and formal description techniques, // // - support for the case of references, particularly in the case of applications requiring the use of functional standards based on a number of standards in combination; // 2.4.2. // the promotion of the preparation of manuals giving guidance on the application of standards for the final user; // 2.4.3. // the promotion of demonstrations in respect of the operating compatibility achieved as a result of the application of a standard. The main aim of this action will be to make the test and metrological instruments defined in 2.4.1. available for use in different projects and to ensure that development standards are experimented with; // 2.4.4. // the promotion of arrangements that go beyond the framework of industrial standardization, depend on agreements concluded in particular fields of professional activity and contribute to the efficient exchange of information (travel agency transactions, automation of money transactions, computerization of customs documents, robotics, office automation, micro-computing, etc.); // 2.4.5. // studies and projects relating specifically to standardization in the field of information technology. // 3. // Measures relating to the application of standards in the public procurement sector // // Determination of the most efficient methods of ensuring the rapid application of the standards and technical specifications within the context of the present Decision while assuring appropriate linking with activities depending on Directive 77/62/EEC (1). (1) OJ No L 13, 15. 1. 1977, p. 1.